Fourth Court of Appeals
                                San Antonio, Texas
                                       July 26, 2017

                                    No. 04-17-00240-CR

                              Lorenzo Alejandro HERRERA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR3175W
                   Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on July 26, 2017.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.

                                              _____________________________
                                              Luz Estrada, Chief Deputy Clerk